DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-25, 27-36, 38-41, and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP2605828) in view of Tegzes (Provisional Application: 62/488,442).

Regarding claim 21, (Currently Amended) A method for training a deep convolutional neural network to provide a patient radiation treatment plan (Zhang: Paragraph [0002] “generally to developing treatment plans for use in external beam radiation therapy,” A method for training a deep convolutional neural network to provide a patient radiation treatment plan is taught as generally to developing treatment plans for use in external beam radiation therapy. The functions and algorithms of the Zhang are applied to neural networks see Paragraph [0096] for further analysis.), the method comprising: collecting patient data from a  (Zhang: Paragraph [0029] “The expert system is generated by saving patient treatment data into the database, thereby creating a large collection of patient treatment information.” Collecting patient data from a group of patients is taught as saving patient treatment information into the database, thereby creating a large collection of patient data.), the patient data including at least one image of patient anatomy and a prior treatment plan (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image). Paragraph [0092] “The Expert System or Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan. In one embodiment of the invention, the expert database serves as the base for the beam angle selections. In another embodiment, the beam angles in the expert system are unchanged after selection from the expert system.” A prior treatment plan is taught as a database that may include treatment results for each plan.), wherein the treatment plan includes predetermined machine parameters (Zhang: Paragraph [0078] “a radiation treatment plan for external beam radiation  
therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured. a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured.” The treatment plan includes predetermined machine parameters is taught as a radiation treatment plan for external beam radiation therapy configured with initial function parameters.);…
Zhang does not explicitly disclose… and training a deep convolution neural network (DCNN) for regression by using the collected patient data to determine a new treatment plan, the DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images, corresponding to the group of patients, and a respective set of ground-truth radiotherapy treatment machine parameters. 
Tegzes further teaches and training a deep convolution neural network for regression (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.) by using the collected patient data to determine a new treatment plan (Tegzes: Paragraph [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.” Using the collected patient data to determine a new treatment plan is taught identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.), the DCNN being trained to store one or more parameters that establish a relationship (Tegzes: Paragraph [0040] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning. During the stage of supervised learning, the neural network can be tested whether the desired behavior has been achieved.” The DCNN being trained to store one or more parameters that establish a relationship is taught as the first parameters for the neural network.) between a collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” Between a collection of training medical images is taught as a network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).), corresponding to the group of patients (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients),” Corresponding to the group of patients is taught as trained based on the training patients (i.e. group of patients).), and a respective set of ground-truth radiotherapy treatment machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” [0068] “The network 704 determines that the input 702 represents a dog 708. In training, the network result 708 is compared 710 to a known outcome 712. In this example, the known outcome 712 is a human face (e.g., the input data set 702 represents a human face, not a dog face). Since the determination 708 of the network 704 does not match 710 the known outcome 712, an error 714 is generated. The error 714 triggers an analysis of the known outcome 712 and associated data 702 in reverse along a backward pass 716 through the network 704. Thus, the training network 704 learns from forward 706 and backward 716 passes with data 702, 712 through the network 704.” Radiotherapy treatment machine parameters is taught as the machine parameters. The deep convolutional network model is trained using ground truth by comparing the network result to a known outcome in with the error is obtained for the network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Regarding claim 22, (Currently Amended) Zhang in view of Tegzes teaches the method of claim 21, Tegzes further teaches wherein the new treatment plan comprises (Tegzes: Paragraph [0076] “organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.” The new treatment plan comprises is taught as to facilitate improved, accurate radiation therapy treatment based on the segmented image.): predicted machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” Predicted machine parameters is taught as the machine parameters.), wherein training the DCNN comprises: receiving training data comprising the collection of training medical images (Tegzes: Paragraph [0081] “A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc., of the image).” [0030] “machine learning in which the machine selects a set of examples for which to receive training data, rather than passively receiving examples chosen by an external entity. For example, as a machine learns,” [0068] “the training phase, a set of inputs 702 is provided to a network 704 for processing. In this example, the set of inputs 702 can include facial features of an image to be identified.” Receiving training data comprising the collection of training medical images is taught as receiving a training data including a set of inputs with facial features of images.) and the respective set of ground-truth radiotherapy treatment machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” [0032] “image analysis including body detection in an image (e.g., a twodimensional and/or three-dimensional computed tomography (CT), x-ray, etc., image), generation of a bounding box around a region of interest, and voxel analysis in the bounding box region.” Radiotherapy treatment machine parameters is taught as the machine parameters. The deep convolutional network model is trained using “ground truth” bounding boxes and the Learning refines the machine parameters.); for each batch of training data comprising at least one training medical image of the collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” For each batch of training data comprising at least one training medical image of the collection of training medical images is taught as a convolutional neural network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).)  and a given set of ground-truth radiotherapy treatment machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” [0032] “image analysis including body detection in an image (e.g., a two dimensional and/or three-dimensional computed tomography (CT), x-ray, etc., image), generation of a bounding box around a region of interest, and voxel analysis in the bounding box region.” Radiotherapy treatment machine parameters is taught as the machine parameters. The deep convolutional network model is trained using “ground truth” bounding boxes and the Learning refines the machine parameters.): applying the DCNN to the at least one training medical image to generate a set of estimated radiotherapy treatment machine parameters (Tegzes: Paragraph [0067] “Since input data processing selection matters to produce high-quality outputs, feedback from deep learning systems can be used to perform input parameter selection optimization or improvement via a model….” [0072] “the training device 901 is an example of the device 900 configured as a training learning network device. In the example of FIG. 9B, a plurality of training inputs 911 are provided to a network 921 to develop connections in the network 921 and provide an output to be evaluated by an output evaluator 931.” Applying the DCNN to the at least one training medical image to generate a set of estimated radiotherapy treatment machine parameters is taught as using a training learning network device to develop connections in the network to provide an output. In this case the inputs are images of a patient’s organs.); comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters (Tegzes: Paragraph [0068] “The network 704 determines that the input 702 represents a dog 708. In training, the network result 708 is compared 710 to a known outcome 712. In this example, the known outcome 712 is a human face (e.g., the input data set 702 represents a human face, not a dog face). Since the determination 708 of the network 704 does not match 710 the known outcome 712, an error 714 is generated. The error 714 triggers an analysis of the known outcome 712 and associated data 702 in reverse along a backward pass 716 through the network 704. Thus, the training network 704 learns from forward 706 and backward 716 passes with data 702, 712 through the network 704.” Comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters is taught as the network result based on the parameters is compared to the known outcome. The error is generated and the network learns from the forward and backward passes.); and updating the one or more parameters of the DCNN (Tegzes: Paragraph [0041] “he example neural network is then in a state of transfer learning, as parameters for classification that determine neural network behavior are updated based on ongoing interactions. In certain examples, the neural network can provide direct feedback to another process. In certain examples, the neural network outputs data that is buffered (e.g., via the cloud, etc.) and validated before it is provided to another process.” Updating the one or more parameters of the DCNN is taught as the parameters for classification that determine neural network behavior are updated based on the ongoing interactions.)  based on a result of comparing the set of estimated radiotherapy treatment machine parameters (Tegzes: Paragraph [0068] “The network 704 determines that the input 702 represents a dog 708. In training, the network result 708 is compared 710 to a known outcome 712. In this example, the known outcome 712 is a human face (e.g., the input data set 702 represents a human face, not a dog face). Since the determination 708 of the network 704 does not match 710 the known outcome 712, an error 714 is generated. The error 714 triggers an analysis of the known outcome 712 and associated data 702 in reverse along a backward pass 716 through the network 704. Thus, the training network 704 learns from forward 706 and backward 716 passes with data 702, 712 through the network 704.” Based on a result of comparing the set of estimated radiotherapy treatment machine parameters is taught as comparing the network result to a known output to calculate the error which can then be passed based to the neural network to update the parameters.) with the given set of ground-truth radiotherapy treatment machine parameters  (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” [0032] “image analysis including body detection in an image (e.g., a two dimensional and/or three-dimensional computed tomography (CT), x-ray, etc., image), generation of a bounding box around a region of interest, and voxel analysis in the bounding box region.” Radiotherapy treatment machine parameters is taught as the machine parameters. The deep convolutional network model is trained using “ground truth” bounding boxes and the Learning refines the machine parameters.); (Tegzes: Paragraph [0041] “Once a desired neural network behavior has been achieved (e.g., a machine has been trained to operate according to a specified threshold, etc.), the machine can be deployed for use (e.g., testing the machine with “real” data, etc.). During operation, neural network classifications can be confirmed or denied (e.g., by an expert user, expert system, reference database, etc.) to continue to improve neural network behavior. The example neural network is then in a state of transfer learning, as parameters for classification that determine neural network behavior are updated based on ongoing interactions.” Applying the DCNN with the updated one or more parameters to another batch of the training is taught as building the first parameters then deploying the trained model for use on new training data in which the parameters are further updated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Claim 31 is similarly rejected but for “the new treatment plan is created in real-time during a radiation therapy treatment” further taught by Zhang (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time is taught as dose distributions can be adjusted in real time.), refer to claim 22 for further analysis.
Regarding claim 23, Zhang in view of Tegzes teaches the method of claim 21, Zhang further teaches further comprising training… neural network by adjusting the one or more parameters of the deep convolutional neural network to minimize a cost function (Zhang: Paragraph [0004] “Objectives may be weighted based on their importance. The planning system represents these objectives in a cost function, which must be maximized or minimized using an optimization algorithm.” Training the deep convolutional neural network by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function is taught as objectives in a cost function, which must be maximized or minimized using an optimization algorithm. ) that includes a difference between the predetermined sets of machine parameters and predicted sets of machine parameters (Zhang: Paragraph [0176] “The relative model excess, which gives the normalized difference between measured and predicted dose” A difference between the predetermined sets of machine parameters and predicted sets of machine parameters is taught as normalized difference between measured and predicted dose.). 
Tegzes further teaches the deep convolutional neural network (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Regarding claim 24, Zhang in view of Tegzes teaches the method of claim 23, Zhang further teaches wherein the predetermined machine parameters include at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). Regarding claim 25, Zhang in view of Tegzes teaches the method of claim 23, Zhang further teaches wherein the predicted machine parameters include at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position, or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). Regarding claim 27, Zhang in view of Tegzes teaches the method of claim 21, Zhang further teaches wherein the at least one image of patient anatomy includes at least one of a planning CT image (Zhang: Paragraph [0077] “radiation treatment is based on the patient’s anatomy at the time the CT scans were taken.” One image of patient anatomy includes at least one of a planning CT image is taught as the patient’s anatomy based on the CT scans.), an anatomy label map, a determined object distance such as a signed distance map from the patient. Regarding claim 28, Zhang teaches a method of … to provide a radiation treatment plan, the method comprising: retrieving …neural network (Zhang: Paragraph [0002] “generally to developing treatment plans for use in external beam radiation therapy,” A method for training using a neural network to provide a patient radiation treatment plan is taught as generally to developing treatment plans for use in external beam radiation therapy. The functions and algorithms of the Zhang are applied to neural networks see Paragraph [0096].)… on patient data from a group of patients (Zhang: Paragraph [0010] “receiving information corresponding to a tumor position in a patient…the expert system includes information on a plurality of patients’ tumor position, tumor size, general tumor site and beam angles used to treat the tumor position.” Patient data from a group is taught as receiving the tumor position in a patient based on the plurality of patients.); collecting new patient data (Zhang: Paragraph [0029] “The expert system is generated by saving patient treatment data into the database, thereby creating a large collection of patient treatment information.” Collecting patient data from a group of patients is taught as saving patient treatment information into the database, thereby creating a large collection of patient data.), wherein the new patient data includes at least one image of patient anatomy (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image).); …
Zhang does not explicitly disclose…using a deep convolutional neural network … retrieving a trained deep convolution neural network previously trained on … determining a new treatment plan for the new patient using the trained deep convolutional AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4     neural network (DCNN) for regression, wherein the new treatment plan has a new set of machine parameters, the DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images, corresponding to the group of patients, and a respective set of ground-truth radiotherapy treatment machine parameters
Tegzes further teaches …using a deep convolutional neural network (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.) … retrieving a trained deep convolution neural network previously trained on  (Tegzes: Paragraph [0040] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning. During the stage of supervised learning, the neural network can be tested whether the desired behavior has been achieved.” Retrieving a trained deep convolution neural network previously trained is taught as a deep learning neural network trained on a set of expert classified data to generate the first parameters for the neural network.)  … determining a new treatment plan for the new patient (Tegzes: Paragraph [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.” Determining a new treatment plan for the new patient is taught identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.) using the trained deep convolutional AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4     neural network (DCNN) for regression (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.), wherein the new treatment plan has a new set of machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” The new treatment plan has a new set of machine parameters is taught as the machine parameters based on the learning providing the newly refined parameters.), the DCNN being trained to store one or more parameters that establish a relationship (Tegzes: Paragraph [0040] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning. During the stage of supervised learning, the neural network can be tested whether the desired behavior has been achieved.” The DCNN being trained to store one or more parameters that establish a relationship is taught as the first parameters for the neural network.) between a collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” Between a collection of training medical images is taught as a network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).), corresponding to the group of patients (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients),” Corresponding to the group of patients is taught as trained based on the training patients (i.e. group of patients).), and a respective set of ground-truth radiotherapy treatment machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” [0068] “The network 704 determines that the input 702 represents a dog 708. In training, the network result 708 is compared 710 to a known outcome 712. In this example, the known outcome 712 is a human face (e.g., the input data set 702 represents a human face, not a dog face). Since the determination 708 of the network 704 does not match 710 the known outcome 712, an error 714 is generated. The error 714 triggers an analysis of the known outcome 712 and associated data 702 in reverse along a backward pass 716 through the network 704. Thus, the training network 704 learns from forward 706 and backward 716 passes with data 702, 712 through the network 704.” Radiotherapy treatment machine parameters is taught as the machine parameters. The deep convolutional network model is trained using ground truth by comparing the network result to a known outcome in with the error is obtained for the network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Regarding claim 29, Zhang in view of Tegzes teaches the method of claim 28, Zhang further teaches wherein the …neural network can provide the new treatment plan including the set of machine parameters, wherein the set of machine parameters includes at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). 
Tegzes further teaches the trained deep convolutional neural network (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Regarding claim 30, Zhang in view of Tegzes teaches the method of claim 29, Zhang further teaches wherein the new treatment plan is created in real-time (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time is taught as dose distributions can be adjusted in real time.). Regarding claim 32, Zhang teaches a radiation therapy treatment system (Zhang: Paragraph [0002] “a system and a computer readable media that contains programming for the development of external beam radiation therapy treatment plans”) comprising: an image acquisition device to collect patient data (Zhang: Paragraph [0010] “receiving information corresponding to a tumor position in a patient;” An image acquisition device to collect patient data is receiving information corresponding to a tumor position in a patient[the data is received by the system].) including at least one image of patient anatomy (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image). Paragraph [0092] “The Expert System or Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan. In one embodiment of the invention, the expert database serves as the base for the beam angle selections. In another embodiment, the beam angles in the expert system are unchanged after selection from the expert system.” A prior treatment plan is taught as a database that may include treatment results for each plan.), a radiation therapy device to deliver radiation therapy to a patient (Zhang: Paragraph [0065] “similar beam delivery apparatus” A radiation therapy device to deliver radiation therapy to a patient is taught as beam delivery apparatus. Paragraph [0090] “In IMRT treatment planning the angles at which radiation is delivered to the treatment site in the patient’s body, commonly called gantry angles and couch angles in the case of non-coplanar beams, are usually pre-selected based on experience and intuition of the operator.” Further Zhang describes many systems which plan and deliver radiation to the treatment site.); a non-transitory machine-readable medium to store (Zhang: Paragraph [0016] “Another general embodiment of the invention a system for generating treatment plans for radiation therapy, the system comprising a processor in communication with a memory, where the memory stores processor-executable program code and the processor is configured to be operative in conjunction with the processor-executable program code to: receive information specifying a tumor position;” A non-transitory machine-readable medium is taught as a processor in communication with a memory.) …and radiation therapy treatment plans (Zhang: Paragraph [0016] “comprise a treatment plan navigation module configured to display multiple treatment plans. In another embodiment of the invention comprises a treatment plan navigation module configured to for selecting a best compromised plan based on multiple plans.” Radiation therapy treatment plans is taught as a treatment plan.);… and a radiation therapy control circuit configured to instruct the radiation therapy device (Zhang: Paragraph [0078] “Once the objective function parameters have converged, the treatment plan may be output to the user or to treatment machinery.” A radiation therapy control circuit configured to instruct the radiation therapy device is taught as the treatment plan output to the treatment machinery.) to deliver radiation therapy to the patient in accordance with the new radiation treatment plan having a new set of machine parameters (Zhang: Paragraph [0010] “the new unconstrained objective function parameters and treating the patient with the selected beam intensities. In an embodiment of the invention, the new beam intensities are selected more than twice. In this embodiment, each new beam intensity is selected based in part on the new objective function parameters.” Radiation therapy device to deliver radiation therapy to the patient in accordance with the new radiation treatment plan having a new set of machine parameters is taught as the new unconstrained objective function parameters and treating the patient with the selected beam intensities.).
Zhang does not explicitly disclose…a trained deep convolution neural network… a processor to generate a new treatment plan based on the collected patient data using the trained deep convolution neural network (DCNN) for regression, wherein the new treatment plan includes a set of machine parameters, the DCNN being trained to store one or more parameters that establish a relationship between a collection of training medical images and a respective set of ground-truth radiotherapy treatment machine parameters; …
Tegzes further teaches… a trained deep convolution neural network (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.) … a processor (Tegzes: Paragraph [0103] “the machine readable instructions include a program for execution by a processor such as the processor 3012 shown in the example processor platform” A processor is taught as a processor.) to generate a new treatment plan based on the collected patient data  (Tegzes: Paragraph [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.” Using the collected patient data to determine a new treatment plan is taught identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.) using the trained deep convolution neural network (DCNN) for regression(Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.), wherein the new treatment plan includes a set of machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” The new treatment plan has a new set of machine parameters is taught as the machine parameters based on the learning providing the newly refined parameters.), the DCNN being trained to store one or more parameters that establish a relationship (Tegzes: Paragraph [0040] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning. During the stage of supervised learning, the neural network can be tested whether the desired behavior has been achieved.” The DCNN being trained to store one or more parameters that establish a relationship is taught as the first parameters for the neural network.) between a collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” Between a collection of training medical images is taught as a network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).) and a respective set of ground-truth radiotherapy treatment machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” [0068] “The network 704 determines that the input 702 represents a dog 708. In training, the network result 708 is compared 710 to a known outcome 712. In this example, the known outcome 712 is a human face (e.g., the input data set 702 represents a human face, not a dog face). Since the determination 708 of the network 704 does not match 710 the known outcome 712, an error 714 is generated. The error 714 triggers an analysis of the known outcome 712 and associated data 702 in reverse along a backward pass 716 through the network 704. Thus, the training network 704 learns from forward 706 and backward 716 passes with data 702, 712 through the network 704.” Radiotherapy treatment machine parameters is taught as the machine parameters. The deep convolutional network model is trained using ground truth by comparing the network result to a known outcome in with the error is obtained for the network.); ….
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).

Regarding claim 33, Zhang in view of Tegzes teaches the system of claim 32, Tegzes further teaches wherein the trained deep convolution neural network is configured to be previously trained on (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.) patient data from a group of patients (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients)” Patient data from a group of patients is taught as a segmented image (i.e. patient data) can then be used for treatment planning such as a radiation therapy planning dose calculation for a patient from a group of patients. The system uses a group of training patients (i.e. group of patients)), the DCNN being trained by: (Tegzes: Paragraph [0040] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning. During the stage of supervised learning, the neural network can be tested whether the desired behavior has been achieved.” The DCNN being trained is taught as the deep learning neural network can be trained on a set of expert classified data) and the respective set of ground-truth radiotherapy treatment machine (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” [0032] “image analysis including body detection in an image (e.g., a twodimensional and/or three-dimensional computed tomography (CT), x-ray, etc., image), generation of a bounding box around a region of interest, and voxel analysis in the bounding box region.” Radiotherapy treatment machine parameters is taught as the machine parameters. The deep convolutional network model is trained using “ground truth” bounding boxes and the Learning refines the machine parameters.); for each batch of training data comprising at least one training medical image of the collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” For each batch of training data comprising at least one training medical image of the collection of training medical images is taught as a convolutional neural network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).) and a given set of ground-truth radiotherapy treatment machine parameters  (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” [0032] “image analysis including body detection in an image (e.g., a twodimensional and/or three-dimensional computed tomography (CT), x-ray, etc., image), generation of a bounding box around a region of interest, and voxel analysis in the bounding box region.” Radiotherapy treatment machine parameters is taught as the machine parameters. The deep convolutional network model is trained using “ground truth” bounding boxes and the Learning refines the machine parameters.): applying the DCNN to the at least one training medical image to generate a set of estimated radiotherapy treatment machine parameters (Tegzes: Paragraph [0067] “Since input data processing selection matters to produce high-quality outputs, feedback from deep learning systems can be used to perform input parameter selection optimization or improvement via a model….” [0072] “the training device 901 is an example of the device 900 configured as a training learning network device. In the example of FIG. 9B, a plurality of training inputs 911 are provided to a network 921 to develop connections in the network 921 and provide an output to be evaluated by an output evaluator 931.” Applying the DCNN to the at least one training medical image to generate a set of estimated radiotherapy treatment machine parameters is taught as using a training learning network device to develop connections in the network to provide an output. In this case the inputs are images of a patient’s organs.); comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters (Tegzes: Paragraph [0068] “The network 704 determines that the input 702 represents a dog 708. In training, the network result 708 is compared 710 to a known outcome 712. In this example, the known outcome 712 is a human face (e.g., the input data set 702 represents a human face, not a dog face). Since the determination 708 of the network 704 does not match 710 the known outcome 712, an error 714 is generated. The error 714 triggers an analysis of the known outcome 712 and associated data 702 in reverse along a backward pass 716 through the network 704. Thus, the training network 704 learns from forward 706 and backward 716 passes with data 702, 712 through the network 704.” Comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters is taught as the network result based on the parameters is compared to the known outcome. The error is generated and the network learns from the forward and backward passes.); and updating the one or more parameters of the DCNN (Tegzes: Paragraph [0041] “he example neural network is then in a state of transfer learning, as parameters for classification that determine neural network behavior are updated based on ongoing interactions. In certain examples, the neural network can provide direct feedback to another process. In certain examples, the neural network outputs data that is buffered (e.g., via the cloud, etc.) and validated before it is provided to another process.” Updating the one or more parameters of the DCNN is taught as the parameters for classification that determine neural network behavior are updated based on the ongoing interactions.) based on a result of comparing the set of estimated radiotherapy treatment machine parameters (Tegzes: Paragraph [0068] “The network 704 determines that the input 702 represents a dog 708. In training, the network result 708 is compared 710 to a known outcome 712. In this example, the known outcome 712 is a human face (e.g., the input data set 702 represents a human face, not a dog face). Since the determination 708 of the network 704 does not match 710 the known outcome 712, an error 714 is generated. The error 714 triggers an analysis of the known outcome 712 and associated data 702 in reverse along a backward pass 716 through the network 704. Thus, the training network 704 learns from forward 706 and backward 716 passes with data 702, 712 through the network 704.” Based on a result of comparing the set of estimated radiotherapy treatment machine parameters is taught as comparing the network result to a known output to calculate the error which can then be passed based to the neural network to update the parameters.) with the given set of ground-truth radiotherapy treatment machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” [0032] “image analysis including body detection in an image (e.g., a two dimensional and/or three-dimensional computed tomography (CT), x-ray, etc., image), generation of a bounding box around a region of interest, and voxel analysis in the bounding box region.” Radiotherapy treatment machine parameters is taught as the machine parameters. The deep convolutional network model is trained using “ground truth” bounding boxes and the Learning refines the machine parameters.); and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Filing Date: July 25, 2017applying the DCNN with the updated one or more parameters to another batch of the training data (Tegzes: Paragraph [0041] “Once a desired neural network behavior has been achieved (e.g., a machine has been trained to operate according to a specified threshold, etc.), the machine can be deployed for use (e.g., testing the machine with “real” data, etc.). During operation, neural network classifications can be confirmed or denied (e.g., by an expert user, expert system, reference database, etc.) to continue to improve neural network behavior. The example neural network is then in a state of transfer learning, as parameters for classification that determine neural network behavior are updated based on ongoing interactions.” Applying the DCNN with the updated one or more parameters to another batch of the training is taught as building the first parameters then deploying the trained model for use on new training data in which the parameters are further updated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).Regarding claim 34, Zhang in view of Tegzes further teaches the system of claim 32, Zhang further teaches wherein the new set of machine parameters comprises predicted machine parameters (Zhang: Paragraph [0176] “The relative model excess, which gives the normalized difference between measured and predicted dose, obtained from the AIP-generated 8-field IMRT plans ranges from -0.2 to 0.22Gy, which is within the expected range for plans after applying the QC procedure (-0.8 to 0.22Gy). The clinically treated IMRT plans have also resulted in a similar range.” The predicted machine parameters are taught as the predicted dose of the IMRT plans.). Regarding claim 35, Zhang in view of Tegzes teaches the system of claim 32, Zhang further teaches wherein the new set of machine parameters include at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). Regarding claim 36, Zhang in view of Tegzes teaches the system of claim 32, Zhang further teaches wherein the … neural network is trained by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function (Zhang: Paragraph [0004] “Objectives may be weighted based on their importance. The planning system represents these objectives in a cost function, which must be maximized or minimized using an optimization algorithm.” Training the deep convolutional neural network by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function is taught as objectives in a cost function, which must be maximized or minimized using an optimization algorithm. The functions of Zhang are applied to a neural network.) that includes a difference between a predetermined set of machine parameters and a predicted set of machine parameters (Zhang: Paragraph [0176] “The relative model excess, which gives the normalized difference between measured and predicted dose” A difference between the predetermined sets of machine parameters and predicted sets of machine parameters is taught as normalized difference between measured and predicted dose.). 
Tegzes further teaches the deep convolutional neural network (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Regarding claim 38, Zhang in view of Tegzes teaches the system of claim 32, Zhang further teaches wherein the at least one image of patient anatomy includes at least one of a planning CT image (Zhang: Paragraph [0077] “radiation treatment is based on the patient’s anatomy at the time the CT scans were taken.” One image of patient anatomy includes at least one of a planning CT image is taught as the patient’s anatomy based on the CT scans.), an anatomy label map, a determined object distance such as a signed distance map from the patient. Regarding claim 39, Zhang in view of Tegzes teaches the system of claim 32, Zhang further teaches wherein the new treatment plan is created in real-time (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time during a radiation therapy treatment is taught as dose distributions can be adjusted in real time.).  Regarding claim 40, Zhang in view of Tegzes teaches the system of claim 32, Zhang further teaches wherein the new treatment plan is created in real-time during a radiation therapy treatment (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time during a radiation therapy treatment is taught as dose distributions can be adjusted in real time [during treatment].).Regarding claim 41, Zhang teaches a non-transitory machine-readable medium including instructions, which when executed by an image processor (Zhang: Paragraph [0016] “Another general embodiment of the invention a system for generating treatment plans for radiation therapy, the system comprising a processor in communication with a memory, where the memory stores processor-executable program code and the processor is configured to be operative in conjunction with the processor-executable program code to: receive information specifying a tumor position;” A non-transitory machine-readable medium is taught as a processor in communication with a memory. In Zhang the processor is processing image data.), cause the image processor to: receive patient data from a group of (Zhang: Paragraph [0010] “receiving information corresponding to a tumor position in a patient;” An image acquisition device to collect patient data is receiving information corresponding to a tumor position in a patient[the data is received by the system].), the patient data including at least one image of patient anatomy and a prior treatment plan (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image). Paragraph [0092] “The Expert System or Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan. In one embodiment of the invention, the expert database serves as the base for the beam angle selections. In another embodiment, the beam angles in the expert system are unchanged after selection from the expert system.” A prior treatment plan is taught as a database that may include treatment results for each plan.), wherein the treatment plan includes predetermined machine parameters (Zhang: Paragraph [0078] “a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured. a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured.” The treatment plan includes predetermined machine parameters is taught as a radiation treatment plan for external beam radiation therapy configured with initial function parameters.); … using the received patient data (Zhang: Paragraph [0020] “Additionally, embodiments of the invention include that the treatment plan comprises multiple treatments. In certain embodiments, after a treatment within the multiple treatments, new information corresponding to the tumor position is received and new beam angles selected from the expert system. In another embodiment, after a treatment within the multiple treatments, new information corresponding to the tumor position is received and new objective functional parameters are selected.” Using the received patient data is taught as a treatment plan along with the beam angles corresponding to patient data are used to select new objective functional parameters. The optimization algorithm may be re-optimized to achieve the best result therefore adjusting the treatment [new treatment plan]), wherein at least one or more parameters of the … neural network are adjusted to minimize a cost function (Zhang: Paragraph [0004] “Objectives may be weighted based on their importance. The planning system represents these objectives in a cost function, which must be maximized or minimized using an optimization algorithm.” Training the deep convolutional neural network by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function is taught as objectives in a cost function, which must be maximized or minimized using an optimization algorithm.); and determine a new treatment plan including a new set of predicted machine parameters… (Zhang: Paragraph [0020] “Additionally, embodiments of the invention include that the treatment plan comprises multiple treatments. In certain embodiments, after a treatment within the multiple treatments, new information corresponding to the tumor position is received and new beam angles selected from the expert system. In another embodiment, after a treatment within the multiple treatments, new information corresponding to the tumor position is received and new objective functional parameters are selected.” Using the prior treatment plans and the corresponding collected patient data to determine a new treatment plan is taught as a treatment plan along with the beam angles corresponding to patient data are used to select new objective functional parameters. The optimization algorithm may be re-optimized to achieve the best result therefore adjusting the treatment [new treatment plan]), wherein the machine parameters include at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). 
Zhang does not explicitly disclose…train a deep convolution neural network (DCNN) for regression by… deep convolution…, the DCNN being trained to store the one or more parameters that establish a relationship between a collection of training medical images, corresponding to the group of patients, and a respective set of ground-truth radiotherapy treatment machine parameters; …using the trained deep convolution neural network…
Tegzes further teaches …train a deep convolution neural network (DCNN) for regression by… deep convolution… (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.), the DCNN being trained to store the one or more parameters that establish a relationship (Tegzes: Paragraph [0040] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning. During the stage of supervised learning, the neural network can be tested whether the desired behavior has been achieved.” The DCNN being trained to store one or more parameters that establish a relationship is taught as the first parameters for the neural network.) between a collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” Between a collection of training medical images is taught as a network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).), corresponding to the group of patients (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients),” Corresponding to the group of patients is taught as trained based on the training patients (i.e. group of patients).), and a respective set of ground-truth radiotherapy treatment machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” [0068] “The network 704 determines that the input 702 represents a dog 708. In training, the network result 708 is compared 710 to a known outcome 712. In this example, the known outcome 712 is a human face (e.g., the input data set 702 represents a human face, not a dog face). Since the determination 708 of the network 704 does not match 710 the known outcome 712, an error 714 is generated. The error 714 triggers an analysis of the known outcome 712 and associated data 702 in reverse along a backward pass 716 through the network 704. Thus, the training network 704 learns from forward 706 and backward 716 passes with data 702, 712 through the network 704.” Radiotherapy treatment machine parameters is taught as the machine parameters. The deep convolutional network model is trained using ground truth by comparing the network result to a known outcome in with the error is obtained for the network.); …using the trained deep convolution neural network (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Regarding claim 43, Zhang in view Tegzes teaches the non-transitory machine-readable medium of claim 41, Zhang wherein the at least one image of patient anatomy includes at least (Zhang: Paragraph [0077] “radiation treatment is based on the patient’s anatomy at the time the CT scans were taken.” One image of patient anatomy includes at least one of a planning CT image is taught as the patient’s anatomy based on the CT scans.), an anatomy label map, or a determined object distance. Regarding claim 44, Zhang in view of Tegzes teaches the non-transitory machine-readable medium of claim 41, Zhang further teaches wherein the new treatment plan is created in real-time during a radiation therapy treatment (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time during a radiation therapy treatment is taught as dose distributions can be adjusted in real time [during treatment].).

Claim 26, 37, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP2605828) in view of Tegzes (Provisional Application: 62/488,442) and Kohlberger (U.S. Patent No. 9042620).
Regarding claim 26, Zhang in view of Tegzes teach the method of claim 21, Zhang further teaches further comprising collecting patient data including … from each patient in a group of patients (Zhang: Paragraph [0054] “In one embodiment, the data storage device 104 may store patient information, such as tumor location, contour maps, dosages, and may also store historical data such as data on patients who have already received treatment including their tumor position, treatment history, dosages, beam angles used to treat the patient, beam intensities used to treat the patients, and the outcome of the treatment.” Collecting patient data including …[data] from each patient in a group of patients is taught as receiving patient information from a store of historical data such as data on patients who have already received treatment.). 
Zhang in view of Tegzes does not explicitly disclose at least one signed distance map.
Kohlberger further teaches at least one signed distance map (Kolberger: Col. 4, Lines 40-43. “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function.” At least one signed distance map is taught as the signed distance maps representing organ boundaries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Tegzes with the signed distance maps of Kohlberger in order to allow optimization by refining the signed distance maps representing the organ boundaries thereby minimizing energy function (Kolberger: Col. 4, Lines 40-43 “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function. In an advantageous embodiment, the energy function can be a sum of a plurality of energy terms, with each energy term representing a different constraint imposed on the signed distance map representing the organ boundaries.”).
Regarding claim 37, Zhang in view of Tegzes teaches the system of claim 32, Zhang further teaches wherein patient data includes…from each patient in a group of patients. 
(Kolberger: Col. 4, Lines 40-43. “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function.” At least one signed distance map is taught as the signed distance maps representing organ boundaries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Tegzes with the signed distance maps of Kohlberger in order to allow optimization by refining the signed distance maps representing the organ boundaries thereby minimizing energy function (Kolberger: Col. 4, Lines 40-43 “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function. In an advantageous embodiment, the energy function can be a sum of a plurality of energy terms, with each energy term representing a different constraint imposed on the signed distance map representing the organ boundaries.”).

Regarding claim 42, Zhang in view of Tegzes teaches the non-transitory machine-readable medium of claim 41, Zhang further teaches further comprising instructions, which when executed by the image processor, cause the image processor (Zhang: Paragraph [0016] “Another general embodiment of the invention a system for generating treatment plans for radiation therapy, the system comprising a processor in communication with a memory, where the memory stores processor-executable program code and the processor is configured to be operative in conjunction with the processor-executable program code to: receive information specifying a tumor position;” A non-transitory machine-readable medium is taught as a processor in communication with a memory. In Zhang the processor is processing image data.) to receive patient data including…from each patient in a group of patients (Zhang: Paragraph [0054] “In one embodiment, the data storage device 104 may store patient information, such as tumor location, contour maps, dosages, and may also store historical data such as data on patients who have already received treatment including their tumor position, treatment history, dosages, beam angles used to treat the patient, beam intensities used to treat the patients, and the outcome of the treatment.” Collecting patient data including …[data] from each patient in a group of patients is taught as receiving patient information from a store of historical data such as data on patients who have already received treatment.). 
Kolberger further teaches… at least one signed distance map…(Kolberger: Col. 4, Lines 40-43. “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function.” At least one signed distance map is taught as the signed distance maps representing organ boundaries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Tegzes with the signed distance maps of Kohlberger in order to allow optimization by refining the signed distance maps representing the organ boundaries thereby minimizing energy function (Kolberger: Col. 4, Lines 40-43 “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function. In an advantageous embodiment, the energy function can be a sum of a plurality of energy terms, with each energy term representing a different constraint imposed on the signed distance map representing the organ boundaries.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is 571-272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./
Examiner, Art Unit 2123        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116